Citation Nr: 9913190	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-15 721	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for distal muscular 
dystrophy.  


REPRESENTATION

Appellant represented by:	Texas Appellants Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1991 to 
September 1992.  




This matter is before the Board of Appellants' Appeals 
(Board) on appeal from a rating decision from the Waco, Texas 
Department of Appellants Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The claim for entitlement to service connection for muscular 
dystrophy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for muscular 
dystrophy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records indicate that the 
appellant was diagnosed with distal muscular dystrophy 
shortly after entering the military service.  At his 
enlistment examination in November 1990, the appellant 
demonstrated weakness in the left calf muscle, was unable to 
stand or walk on his toes, and had difficulty with the duck 
walk.  However, on re-examination in December 1990, the 
appellant was able to walk on his toes satisfactorily and 
showed no detectable weakness in the left calf.  

The appellant began complaining of bilateral lower extremity 
weakness shortly after starting basic training.  The 
appellant denied a previous history of such weakness.  The 
appellant was subsequently referred to Brooke Army Medical 
Center Neurology Service where he underwent a muscle biopsy 
and was diagnosed with distal muscular dystrophy, early 
onset, type II, autosomal recessive, stable.  It was 
concluded his condition "must have had an earlier 
rhabdomyolytic phase."  

The appellant subsequently underwent a Medical Board physical 
examination in December 1991 during which the appellant 
displayed weakness in his lower extremities.  After 
considering the clinical records, laboratory findings and 
physical examination, the Medical Board concluded in January 
1992 that the proper medical diagnosis was distal muscular 
dystrophy, early onset, type II, autosomal recessive, stable.  
The Medical Board also concluded that continuance on active 
duty under provisions of AR 635-40 was medically 
contraindicated.  The Medical Board recommended referral to a 
Physical Evaluation Board for further action.  These findings 
and recommendations were approved and the appellant was 
separated for active duty by reason of physical disability.  

The appellant filed his application for service connection 
for muscular dystrophy in July 1993.  He claimed service 
aggravation of muscular dystrophy.  The appellant listed his 
in-service treatment in July 1991, but reported no post-
service medical examination or treatment.  

The RO requested the appellant by letter in September 1993 to 
provide evidence showing treatment for the claimed disability 
since separation from active service.  The RO notified the 
appellant that the evidence must be received within one-year 
from the date of the letter.  The RO also notified the 
appellant that benefits would not be paid prior to the date 
of receipt of this evidence if it was not received within the 
one-year period.  The appellant did not respond to that 
letter.  He also did not identify post-service medical 
treatment in his December 1994 notice of disagreement, which 
included another application for service connection for 
muscular dystrophy, or in his substantive appeal received in 
May 1995.  



The RO also requested the appellant by letter in November 
1993 to provide a copy of his Physical Evaluation Board 
proceedings.  The appellant did not respond to that letter.  
The RO thrice requested a copy from the National Personnel 
Records Center (NPRC) between September 1993 and January 
1994, once before and twice after contacting the appellant.  
The NPRC responded on all three occasions that a record of 
these proceedings was not located at that facility.  

The RO scheduled the appellant for a VA compensation 
examination to assess his condition and to obtain medical 
opinions on the issue of service connection.  The evidence 
shows that a neurological examination was scheduled on April 
2, 1997.  The evidence shows that notification of the 
scheduled examination was sent to the appellant's listed 
address and was not returned to the VA as undeliverable.  The 
evidence also shows that the appellant's telephone number had 
been disconnected and there was no further listing.  

The appellant did not specify any current symptomatology 
associated with muscular dystrophy in his notice of 
disagreement or in his substantive appeal.  He argued that 
muscular dystrophy was permanently aggravated during active 
service.  The appellant requested a personal hearing before a 
Member of the Board in order to present evidence showing an 
increase in disability during active service and since 
separation.  The RO scheduled the hearing for May 21, 1997.  
The RO notified the appellant of the hearing by letter dated 
March 31, 1997.  The appellant failed to report for the 
hearing.  

The RO cited the appellant's failure to report for the 
scheduled VA examination and the personal hearing in a 
February 1999 supplemental statement of the case.  The RO 
also notified him by letter that he had the opportunity to 
provide additional comments.  The RO notified the appellant 
by letter in April 1999 that his claim was being transferred 
to the Board.  The appellant did not respond to these 
letters.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Appellants Claims (known as the United States Court of 
Appellants Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


Analysis

In this instance, the appellant has not provided or 
identified competent evidence showing a post-service medical 
diagnosis of muscular dystrophy.  Although service medical 
records show the appellant had been diagnosed with distal 
muscular dystrophy shortly after entering the military 
service, neither the appellant nor the Board is competent to 
render a current medical diagnosis of muscular dystrophy.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The appellant argues that his muscular 
dystrophy had been permanently aggravated during his military 
service.  Before considering whether a claimed disorder 
preexisted service or was aggravated during service the 
appellant must provide competent evidence establishing the 
existence of a current disability.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The appellant listed no post-service medical examination or 
treatment for muscular dystrophy in his July 1993 application 
for service connection.  Despite the RO's September 1993 
written request to provide evidence showing treatment for the 
claimed disability since separation from active service, the 
appellant did not submit or identify such evidence.  In fact, 
the appellant did not specify any current symptoms or 
physical problems in his notice of disagreement or in his 
substantive appeal. While he stated in his substantive appeal 
that he would present evidence at a personal hearing, the 
appellant failed to report for the scheduled hearing.  In 
addition, the RO specifically scheduled the appellant for a 
VA compensation examination on April 2, 1997 in order to 
assess his current condition.  The appellant also failed to 
report for the examination.  

The regulations provide that when entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (1998).  When the claimant fails to report 
for an examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (1998).  

The evidence shows that notification of the scheduled 
examination was sent to the appellant's listed address and 
was not returned to the VA as undeliverable.  The evidence 
also shows that the appellant's telephone number had been 
disconnected and there was no further listing.  The RO cited 
the appellant's failure to report for the scheduled VA 
examination in the February 1999 supplemental statement of 
the case.  The RO notified him by letter that he had the 
opportunity to provide additional comments.  The RO notified 
the appellant by letter in April 1999 that his claim was 
being transferred to the Board.  The appellant did not 
respond to these letters and the evidence does not show good 
cause for his failure to report to the VA examination.  The 
VA service connection benefit could not be established or 
confirmed without the VA examination because the appellant 
failed to provide or otherwise identify evidence of a current 
disability.  

Consequently, the claim is being rated based on the evidence 
of record.  In the present case, the appellant has not 
provided or identified competent evidence showing a post-
service medical diagnosis of muscular dystrophy.  For these 
reasons, the Board finds that the appellant has not presented 
or identified cognizable evidence showing that the claim is 
plausible or capable of substantiation.  The Board concludes 
that the appellant's claim of entitlement to service 
connection for muscular dystrophy is not well grounded.  
38 U.S.C.A. § 5107(a).  


The regulations provide that where evidence requested in 
connection with an original claim ... is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, ... compensation 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158 (1998).  

The evidence shows the RO requested the appellant by letter 
in September 1993 to provide evidence showing treatment for 
the claimed disability since separation from active service.  
The RO also notified the appellant that the evidence must be 
received within one-year from the date of the letter.  The RO 
also notified the appellant that benefits would not be paid 
prior to the date of receipt of this evidence if it was not 
received within the one-year period.  The appellant neither 
responded to that letter nor attended the April 1997 VA 
examination.  The latter may have had the effect of 
establishing a current medical diagnosis of muscular 
dystrophy.  Therefore, the Board also finds that the 
appellant has abandoned his claim for service connection.  


ORDER

Entitlement to service connection for muscular dystrophy is 
denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Appellants' Appeals



 

